Citation Nr: 1706883	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to payment of Veterans Retraining Assistance Program (VRAP) education benefits for a course of study at California State University, East Bay.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Education Center, Muskogee, Oklahoma, Regional Office of the Department of Veterans Affairs (VA) which established the Veteran's eligibility for VRAP educational benefits and denied her application to use VRAP educational benefits for a course of study at California State University, East Bay.  The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge at the Oakland, California, Regional Office (RO).  A hearing transcript is of record.  


FINDING OF FACT

VRAP educational benefits may not be paid after March 31, 2014.  


CONCLUSION OF LAW

The criteria for payment of VRAP educational benefits for a course of study at California State University, East Bay have not been met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she should have been granted payment of VRAP educational benefits to pursue a teaching certification program at California State University, East Bay, notwithstanding the fact that the institution is neither a community college nor a technical school as the State of California does not provide teaching certification programs through its community college system.  

The VRAP was a component of the VOW to Hire Heroes Act of 2011.  Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).  In relevant part, Congress established the program to provide assistance to eligible veterans from October 1, 2012, to March 31, 2014.  The statute provided that "[t]he authority to make payments under this section shall terminate on March 31, 2014."  Pub. L. No. 112-56, 125 Stat. 713, § 211(k) (Nov. 21, 2011).  Therefore, VA may not grant the claim for VRAP educational benefits even though that the Veteran applied for such benefits prior to March 31, 2014.  

Notwithstanding the statutory prohibition discussed above, the Board observes further that VRAP educational benefits were not available for payment of a course of study at California State University, East Bay, as that institution is neither a community college nor a technical school.  Pub. L. No. 112-56, 125 Stat. 713, § 211(b)(2) (Nov. 21, 2011).  

While the Board is sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is constrained by the applicable law and regulations as written.  38 U.S.C.A. § 7104 (c).  No plea for equity, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

Where the law and not the evidence is dispositive of a claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet App 426 (1994).  Accordingly, payment of VRAP educational benefits for a course of study at California State University, East Bay, is denied because payment after March 31, 2014, or for a course of study at a four year university, was not authorized by the authorizing statute.  






ORDER

Entitlement to payment of Veterans Retraining Assistance Program (VRAP) education benefits for a course of study at California State University, East Bay, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


